Exhibit 10.4




Registration Rights Agreement




This REGISTRATION RIGHTS AGREEMENT, dated as of October 5, 2012, is entered into
by and between JAVELIN Mortgage Investment Corp., a Maryland corporation (the
"Company"), and Staton Bell Blank Check LLC (the "Investor").

WHEREAS, the Company has agreed to issue and sell to the Investor, and the
Investor has agreed to purchase, an aggregate of 250,000 shares (each, an
"Investor Share" and collectively, the "Investor Shares") of the Company's
Common Stock, $0.001 par value (the "Common Stock"), pursuant to the Securities
Purchase Agreement, dated as of September 24, 2012, between the Company and the
Investor.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

Section 1.

Certain Definitions.

In addition to the terms defined elsewhere in this Agreement, the following
terms, as used herein, shall have the following meanings:

"Affiliate" of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term "control" (including the terms
"controlled by" and "under common control with") as used with respect to any
Person means the possession, directly or indirectly through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

"Agreement" means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

"Business Day" means any day other than Saturday, Sunday or a day on which
commercial banks in New York, New York are directed or permitted to be closed.

"Common Stock" means common stock, par value $0.001 per share, of the Company.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Holder" means, (i) the Investor, as a holder of record of Registrable Common
Stock, and (ii) any direct or indirect transferee of such Registrable Common
Stock from the Investor. For purposes of this Agreement, the Company may deem
and treat the registered holder of Registrable Common Stock as the Holder and
absolute owner thereof, and the Company shall not be affected by any notice to
the contrary.

"IPO" means the Company's initial Underwritten Offering, as defined below.

"Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.

"Prospectus" means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Common Stock covered by such Registration Statement and by
all other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.





1




--------------------------------------------------------------------------------




"Registrable Common Stock" means each Investor Share, in each case upon original
issuance thereof and at all times subsequent thereto, including upon the
transfer thereof by the original Holder or any subsequent Holder and any
securities issued in respect of such securities by reason of or in connection
with any exchange for or replacement of such securities or any stock dividend,
stock distribution, stock split, purchase in any rights offering or in
connection with any combination of shares, recapitalization, merger or
consolidation, or any other equity securities issued pursuant to any other pro
rata distribution with respect to the Common Stock, until, in the case of any
such securities the earliest to occur of (i) the date on which it has been
effectively registered pursuant to the Securities Act and disposed of in
accordance with the Registration Statement relating to it, or (ii) the date on
which it is distributed to the public by a Holder pursuant to Rule 144.

"Registration Statement" means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable Common
Stock pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

"Rule 144" means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.

"Rule 415" means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar Rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.

"SEC" means the Securities and Exchange Commission.

"Securities Act" means the Securities Act of 1933, as amended.

"Shelf Registration Statement" means a registration statement on Form S-3 under
the Securities Act (or any successor form thereto) providing for the resale by
the Holders from time to time pursuant to Rule 415 of any and all Registrable
Common Stock.

"Underwritten Registration" or "Underwritten Offering" means an offering
pursuant to a registration statement filed under the Securities Act in which
securities of the Company are sold to underwriters for reoffering to the public.

Section 2.

Registrations.

(a)

Right to Demand Shelf Registration.

(i)

At any time following the consummation of the IPO and prior to the date that is
180 days following the consummation of the IPO, any Holder (an "Initiating
Holder") may make one (1) request that the Company file a Shelf Registration
Statement on Form S-11 (the "Demand Shelf Registration") with respect to its
Registrable Common Stock. The Company may only file such Shelf Registration
Statement at any time after the date that is 30 days after the consummation of
the IPO. Within five (5) Business Days after receipt of any such request for a
Demand Shelf Registration by any Initiating Holder, the Company shall give
written notice of such request to all other Holders of Registrable Common Stock,
if any, and shall include in such registration all such Registrable Common Stock
with respect to which the Company has received written requests for inclusion
therein within five (5) Business Days after the receipt of the Company's notice.
As soon as practicable after the Company has received any such request for a
Demand Shelf Registration, the Company shall file with the SEC the Shelf
Registration Statement on Form S-11 relating thereto; provided, however, that
the Company shall not file any such Shelf Registration Statement on or prior to
the date that is 30 days after the consummation of the IPO.  The Company shall
use its reasonable best efforts to (i) cause such Demand Shelf Registration to
be declared effective by the SEC as soon as practicable after the initial filing
of such Demand Shelf Registration and (ii) maintain the effectiveness of such
Demand Shelf Registration, and a current prospectus relating thereto, until the
earliest to occur of (A) the date on which all Registrable Common Stock included
in such Demand Shelf Registration has been disposed of in accordance with such
Demand Shelf Registration, (B) the date on which such Registrable Common Stock
is distributed to the public by a Holder pursuant to Rule 144, or (C) such
Registrable Common Stock has been transferred to the Mandatory Shelf
Registration as described in Section 2(b) hereof.





2




--------------------------------------------------------------------------------




(b)

Mandatory Shelf Registration. As soon as practicable after the date on which the
Company first becomes eligible to register the resale of securities of the
Company pursuant to Form S-3 under the Securities Act, but no later than thirty
(30) days after such date unless required to be postponed pursuant to Section
2(c) hereof the Company shall file with the SEC a Shelf Registration Statement
(the "Mandatory Shelf Registration") with respect to all then Registrable Common
Stock, including any Registrable Common Stock previously registered pursuant to
the Demand Shelf Registration and not previously distributed to the public
pursuant to such Demand Shelf Registration or Rule 144 (collectively, the "Shelf
Holders"). The Company shall use its reasonable best efforts to (i) cause such
Mandatory Shelf Registration to be declared effective by the SEC as soon as
practicable after the initial filing of such Mandatory Shelf Registration and
(ii) maintain the effectiveness of such Mandatory Shelf Registration Statement,
and a current prospectus relating thereto, until the earliest to occur of (A)
the date on which all Registrable Common Stock included in such Mandatory Shelf
Registration has been disposed of in accordance with such Mandatory Shelf
Registration Statement, or (B) the date on which it is distributed to the public
by a Holder pursuant to Rule 144.

(c)

Certain Timing Restrictions on the Demand Shelf Registration and the Mandatory
Shelf Registration. The Company may, no more than one time in any twelve-month
period, postpone or withdraw for up to sixty (60) days the filing or the
effectiveness of a Registration Statement for the Demand Shelf Registration or
the Mandatory Shelf Registration if, based on the good faith judgment of the
Company's board of directors, such postponement or withdrawal is necessary in
order to avoid premature disclosure of a matter the Company's board of directors
has determined would not be in the best interest of the Company to be disclosed
at such time; provided, however, that in no event shall the Company withdraw a
Registration Statement after such Registration Statement has been declared
effective; and provided, further, however, that upon any such determination by
the Company's board of directors, the Initiating Holders requesting the Demand
Shelf Registration shall be entitled to withdraw such request. The Company shall
provide written notice to the Initiating Holders requesting the Demand Shelf
Registration of (i) any postponement or withdrawal of the filing or
effectiveness of a Registration Statement pursuant to this Section 2(c), (ii)
the Company's decision to file or seek effectiveness of such Registration
Statement following such withdrawal or postponement and (iii) the effectiveness
of such Registration Statement.

(d)

Underwritten Offerings. If any of the Registrable Common Stock covered by the
Demand Shelf Registration or the Mandatory Shelf Registration is to be sold in
an Underwritten Offering, the Initiating Holders in the case of the Demand Shelf
Registration, or the Shelf Holders in the case of the Mandatory Shelf
Registration, shall have the right to select the managing underwriter(s) to
administer the offering subject to the approval of the Company, which approval
shall not be unreasonably withheld. Notwithstanding the foregoing, in no event
shall the Company be obligated to effect more than one (1) Underwritten Offering
hereunder in any single six (6) month period, with the first such period
measured from the date of the first such offering and ending on the same date
during the six (6) months following such offering, whether or not a Business
Day.

Section 3.

Limitations on Subsequent Registration Rights.

From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of at least 66%% of the Registrable Common
Stock, enter into any agreement with any holder or prospective holder of any
securities of the Company that would allow such holder or prospective holder to
(i) include such securities in any registration unless, under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration statement filed by the Company only to the extent that the
inclusion of such securities will not reduce the number of shares of Registrable
Common Stock of the Holders that are included or (ii) initiate a demand for
registration of any securities held by such holder or prospective holder during
any period in which the Registration Statement relating to the Demand or
Mandatory Shelf Registration is not effective.

Section 4.

Registration Procedures.

Whenever the Holders request that any Registrable Common Stock be registered
pursuant to this Agreement or the Mandatory Shelf Registration is required to be
provided, the Company shall use its reasonable best efforts to effect and
maintain the registration and the sale of such Registrable Common Stock in
accordance with the intended methods of disposition thereof, and pursuant
thereto the Company shall as expeditiously as possible:

(a)

prepare and file with the SEC a Registration Statement with respect to such
Registrable Common Stock in accordance with the filing requirements set forth in
paragraphs (a) and (b) of Section 2 hereof, subject to Section 2(c) hereof, and
use its best efforts to cause any such Registration Statement to become
effective as soon as practicable thereafter; and before filing a Registration
Statement or Prospectus or any amendments or supplements thereto, furnish to the
Holders of Registrable Common Stock covered by such Registration Statement and
the underwriter or underwriters, if any, copies of all such documents proposed
to be filed, including, if requested by such Holders, documents incorporated by
reference in the Prospectus and, if requested by such Holders, the exhibits
incorporated or deemed incorporated by reference, and such Holders shall have
the opportunity to object to any information pertaining to such Holders that is
contained therein and the Company will make the corrections reasonably requested
by such Holders with respect to such information prior to filing any
Registration Statement or amendment thereto or any Prospectus or any supplement
thereto;





3




--------------------------------------------------------------------------------




(b)

prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective as is necessary to
complete the distribution of the securities covered by such Registration
Statement and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement during
such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such Registration Statement;

(c)

furnish to each seller of Registrable Common Stock (without charge) such number
of copies of such Registration. Statement, each amendment and supplement
thereto, the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Common Stock
owned by such seller, and the Company consents to the use of such Prospectus,
including each preliminary Prospectus, by Holders of Registrable Common Stock,
in connection with the offering and sale of Registrable Common Stock covered by
any such Prospectus;

(d)

use its reasonable best efforts to register or qualify such Registrable Common
Stock under such other securities or blue sky laws of such jurisdictions as any
seller reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Common Stock owned by such
seller (provided, that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph (d), (ii) subject itself to taxation in any
such jurisdiction or (iii) consent to general service of process in any such
jurisdiction unless the Company is already subject to such service);

(e)

notify each seller of such Registrable Common Stock, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of any event as a result of which the Registration
Statement, including the Prospectus contained therein, contains an untrue
statement of a material fact or omits any fact required to be stated therein or
necessary to make the statements therein not misleading, and, at the request of
any such seller, the Company shall prepare a supplement or amendment to such
Registration Statement so that, as thereafter delivered to the purchasers of
such Registrable Common Stock, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;

(f)

in the case of an Underwritten Offering, (i) enter into such customary
agreements (including underwriting agreements in customary form), (ii) take all
such other actions as the Holders of a majority of number of shares of the
Registrable Common Stock being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Common Stock, including making executive officers of the Company available to
participate in, and cause them to cooperate with the underwriters in connection
with, "road-show" and other customary marketing activities (including one-on-one
meetings with prospective purchasers of the Registrable Common Stock), (iii)
cause to be delivered to the underwriters and the sellers, if any, opinions of
counsel to the Company in customary form, covering such matters as are
customarily covered by opinions for an underwritten public offering as the
underwriters may request and addressed to the underwriters and the sellers and
(iv) to the extent requested by the managing underwriters of any such
Underwritten Offering, cause to be delivered to such managing underwriters,
customary lock-up agreements of the Company and its officers and directors, in
each case for a period not to exceed 30 days plus any extensions necessary to
comply with the rules and regulations of the Financial Industry Regulatory
Authority, Inc.;

(g)

subject to receipt of reasonably acceptable confidentiality agreements, make
available, for inspection by a representative of a seller of Registrable Common
Stock, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company's
officers, directors and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such Registration Statement;

(h)

to use its reasonable best efforts to cause all such Registrable Common Stock to
be listed on each securities exchange on which securities of the same class
issued by the Company are then listed or, if no such similar securities are then
listed, on a national securities exchange selected by the Company;

(i)

provide a transfer agent and registrar for all such Registrable Common Stock and
provide a CUSIP number for all such Registrable Common Stock not later than the
effective date of such Registration Statement;





4




--------------------------------------------------------------------------------




(j)

if requested, cause to be delivered, immediately prior to the effectiveness of
the Registration Statement (and, in the case of an Underwritten Offering, at the
time of delivery of any Registrable Common Stock sold pursuant thereto), letters
from the Company's independent certified public accountants addressed to each
selling Holder (unless such selling Holder does not provide to such accountants
the appropriate representation letter required by rules governing the accounting
profession) and each underwriter, if any, stating that such accountants are
independent public accountants within the meaning of the Securities Act and the
applicable rules and regulations adopted by the SEC thereunder, and otherwise in
customary form and covering such financial and accounting matters as are
customarily covered by letters of the independent certified public accountants
delivered in connection with primary or secondary underwritten public offerings,
as the case may be;

(k)

make generally available to its stockholders a consolidated earnings statement
(which need not be audited) for the twelve (12) months (or, if applicable, such
shorter period that the Company has been in existence) beginning after the
effective date of a Registration Statement as soon as reasonably practicable
after the end of such period, which earnings statement shall satisfy the
requirements of an earnings statement under Section 11(a) of the Securities Act
and Rule 158 thereunder;

(l)

cooperate with each selling Holder of Registrable Common Stock and each
underwriter participating in the disposition of such Registrable Common Stock
and their respective counsel in connection with any filings required to be made
with the Financial Industry Regulatory Authority, Inc. and make reasonably
available its employees and personnel and otherwise provide reasonable
assistance to the underwriters (taking into account the needs of the Company's
businesses and the requirements of the marketing process) in the marketing of
Registrable Common Stock in any Underwritten Offering;

(m)

use its reasonable best efforts to prevent the issuance of any stop order or
other suspension of effectiveness of a Registration Statement, or the suspension
of the qualification of any of the Registrable Common Stock for sale in any
jurisdiction and, if such an order or suspension is issued, to use reasonable
efforts to obtain the withdrawal of such order or suspension at the earliest
possible moment and to notify each seller of Registrable Common Stock being sold
of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose;

(n)

promptly notify each seller of Registrable Common Stock and the underwriter or
underwriters, if any:

(i)

when the Registration Statement, pre-effective amendment, the Prospectus or any
Prospectus supplement or post-effective amendment to the Registration Statement
has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;

(ii)

of any written request by the SEC for amendments or supplements to the
Registration Statement or Prospectus;

(iii)

of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and

(iv)

of the receipt by the Company of any notification with respect to the suspension
of the qualification of any Registrable Common Stock for sale under the
applicable securities or blue sky laws of any jurisdiction;

(o)

at all times after the Company has filed a registration statement with the SEC
pursuant to the requirements of either the Securities Act or the Exchange Act,
the Company shall file all reports and other documents required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and take such further action as any Holders may
reasonably request, all to the extent required to enable such Holders to be
eligible to sell Registrable Common Stock pursuant to Rule 144; and

(p)

as a condition to being included in any Registration Statement, the Company may
require each seller of Registrable Common Stock as to which any registration is
being effected to furnish to the Company any other information regarding such
seller and the distribution of such securities as the Company may from time to
time reasonably request in writing.





5




--------------------------------------------------------------------------------




Each seller of Registrable Common Stock agrees by having its stock treated as
Registrable Common Stock hereunder that, upon notice of the happening of any
event as a result of which the Prospectus included in such Registration
Statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein not misleading (a "Suspension
Notice"), such seller will forthwith discontinue disposition of Registrable
Common Stock until such seller is advised in writing by the Company that the use
of the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 4(e) hereof, and, if so directed by the
Company, such seller, at its option, either will destroy or deliver to the
Company (at the Company's expense) all copies, other than permanent file copies
then in such seller's possession, of the Prospectus covering such Registrable
Common Stock current at the time of receipt of such notice; provided, however,
that such postponement of sales of Registrable Common Stock by the Holders shall
not exceed thirty (30) days in the aggregate in any three-month period or ninety
(90) days in the aggregate in any one year except as a result of a refusal by
the SEC to declare any post-effective amendment to the Registration Statement
effective after the Company has used all commercially reasonable efforts to
cause such post-effective amendment to be declared effective, in which case the
Company shall terminate the suspension of the use of the Registration Statement
immediately following the effective date of the post-effective amendment. If the
Company shall give any notice to suspend the disposition of Registrable Common
Stock pursuant to a Prospectus, the Company shall extend the period of time
during which the Company is required to maintain the Registration Statement
effective pursuant to this Agreement by the number of days during the period
from and including the date of the giving of such notice to and including the
date such seller either is advised by the Company that the use of the Prospectus
may be resumed or receives the copies of the supplemented or amended Prospectus.
In any event, the Company shall not be entitled to deliver more than three (3)
Suspension Notices in any one year.

Section 5.

Registration Expenses.

(a)

All fees and expenses incident to the Company's performance of or compliance
with this Agreement, including, without limitation, all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, listing
application fees, printing, word processing, telephone, messenger and delivery
expenses, transfer agent's and registrar's fees, cost of distributing
Prospectuses in preliminary and final form as well as any supplements thereto,
and fees and disbursements of counsel for the Company, one counsel retained by
the Holders of Registrable Common Stock and all independent certified public
accountants and other Persons retained by the Company (all such expenses being
herein called "Registration Expenses") (but not including any underwriting
discounts or commissions attributable to the sale of Registrable Common Stock or
fees and expenses of more than one counsel representing the Holders of
Registrable Common Stock, which shall be borne by the Holders), shall be borne
by the Company (whether or not any Registration Statement is declared effective
or any of the transactions described herein is consummated). In addition, the
Company shall pay its internal expenses, the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which they are to be listed.

(b)

In connection with each registration initiated hereunder, the Company shall
reimburse the Holders covered by such registration or sale for the reasonable
fees and disbursements of one law firm chosen by the Holders of a majority of
the number of shares of Registrable Common Stock included in such registration
sale.

(c)

The obligation of the Company to bear the expenses described in Section 5(a) and
to reimburse the Holders for the expenses described in Section 5(b) shall apply
irrespective of whether a registration, once properly demanded, if applicable,
becomes effective, is withdrawn or suspended, is converted to another form of
registration and irrespective of when any of the foregoing shall occur;
provided, however, that Registration Expenses for any Registration Statement
withdrawn solely at the request of a Holder of Registrable Common Stock (unless
withdrawn following postponement of filing by the Company in accordance with
Section 2 or any supplements or amendments to a Registration Statement or
Prospectus resulting from a misstatement furnished to the Company by a Holder
shall be borne by such Holder.





6




--------------------------------------------------------------------------------




Section 6.

Indemnification.

(a)

The Company shall indemnify and hold harmless, to the fullest extent permitted
by law, each Holder, its officers, directors, managing partners or members, its
investment manager and Affiliates, employees and agents of such Holder, any
underwriter (as defined in the Securities Act) and each Person, if any, who
controls such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) from and against all losses, claims, damages,
liabilities, judgments and expenses (including, without limitation, the
reasonable fees and other expenses incurred in connection with any suit, action,
investigation or proceeding or any claim asserted) caused by, arising out of, in
connection with or based upon, any untrue or alleged untrue statement of
material fact contained in any Registration Statement, Prospectus (including any
preliminary Prospectus) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in the
light of the circumstances under which they were made, not misleading or any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, applicable "blue sky" laws or any rule or regulation promulgated
thereunder, except insofar as the same are made in reliance and in conformity
with information relating to such Holder furnished in writing to the Company by
such Holder expressly for use therein or caused by such Holder's failure to
deliver to such Holder's immediate purchaser a copy of the Prospectus or any
amendments or supplements thereto (if the same was required by applicable law to
be so delivered) after the Company has furnished such Holder with a sufficient
number of copies of the same.

(b)

In connection with any Registration Statement in which a Holder is or Holders
are participating, each such Holder shall furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and shall
indemnify, to the fullest extent permitted by law, the Company, its officers,
directors, Affiliates, and each Person who "controls" the Company within the
meaning of the Securities Act (excluding such Holder itself, if applicable),
against all losses, claims, damages, liabilities and expenses arising out of or
based upon any untrue or alleged untrue statement of material fact contained in
the Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the Prospectus in the light of the circumstances under
which they were made, not misleading, but only to the extent that the same are
made in reliance and in conformity with information relating to such Holder
furnished in writing to the Company by such Holder expressly for use therein or
caused by such Holder's failure to deliver to such Holder's immediate purchaser
a copy of the Prospectus or any amendments or supplements thereto (if the same
was required by applicable law to be so delivered) after the Company has
furnished such Holder with a sufficient number of copies of the same; provided,
however, that the obligation to indemnify shall be several, not joint and
several, among such Holders and the liability of each such Holder shall be in
proportion to and limited to the net amount received by such Holder from the
sale of Registrable Common Stock pursuant to such Registration Statement.

(c)

Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification and unless in such indemnified party's reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
with respect to such claim, such indemnifying party shall assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying, party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel total for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party there may be one or more legal or equitable defenses available to such
indemnified party which are in addition to or may conflict with those available
to another indemnified party with respect to such claim. Failure to give prompt
written notice shall not release the indemnifying party from its obligations
hereunder. No indemnifying party shall, without the prior written consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
or other compromise (i) which does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such indemnified party of a release
from all liability in respect to such claim or litigation or (ii) which includes
any statement of admission of fault, culpability or failure to act by or on
behalf of such indemnified party.

(d)

The indemnification provided for under this Agreement shall remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Common Stock or
the termination of this Agreement.





7




--------------------------------------------------------------------------------




(e)

If the indemnification provided for in or pursuant to this Section 6 is
unavailable, unenforceable or insufficient to hold harmless any indemnified
Person in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
on the one hand and of the indemnified party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, and by each such party's respective intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding anything herein to the contrary, in no event shall the liability
of any selling Holder be greater in amount than the amount of net proceeds
received by such Holder upon such sale or the amount for which such indemnifying
party would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 6(a) or 6(b) hereof had been
available under the circumstances.

Section 7.

Participation in Underwritten Registrations.

No Person may participate in any registration hereunder that is an Underwritten
Offering unless such Person (a) agrees to sell such Person's securities on the
basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (b) completes and
executes all customary questionnaires, powers of attorney, indemnities,
underwriting agreements, opinions, lock-up agreements and other documents
required under the terms of such underwriting arrangements.

Section 8.

Rule 144.

The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder in accordance with the requirements of the
Securities Act and the Exchange Act, and after consummation of the IPO it will
take such further action as any Holder may reasonably request to make available
adequate current public information with respect to the Company meeting the
current public information requirements of Rule 144(c), to the extent required
to enable such Holder to sell Registrable Common Stock without registration
under the Securities Act within the limitation of the exemptions provided by (i)
Rule 144, or (ii) any similar rule or regulation hereafter adopted by the SEC.
Upon the request of any Holder, the Company will deliver to such Holder a
written statement as to whether it has complied with such information and
requirements.

Section 9.

Miscellaneous.

(a)

Notices. All notices, requests and other communications to any party hereto
hereunder shall be in writing (including facsimile or similar writing) and shall
be given,

If to the Company:

JAVELIN Mortgage Investment Corp.
3001 Ocean Drive
Suite 201
Vero Beach, Florida  32963
Attention:  Co-Chief Executive Officer
Facsimile No.: (561) 348-2408            

If to the Investor:

Staton Bell Blank Check LLC

6800 Broken Sound Parkway, Suite 200

Boca Raton, Florida 33487

Attention: Daniel C. Staton

Facsimile No.: (561) 988-1525





8




--------------------------------------------------------------------------------




If to a transferee Holder, to the address of such Holder set forth in the
transfer documentation provided to the Company; or such other address or
facsimile number as any such party (or transferee) may hereafter specify for the
purpose by notice to the other parties. Each such notice, request or other
communication shall be effective (a) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified in this Section 9(a) and the
appropriate facsimile confirmation is received or (b) if given by any other
means, when delivered at the address specified in this Section.

(b)

No Waivers. No failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be exclusive, unless otherwise provided by
applicable law.

(c)

Successors and Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, it being understood that subsequent Holders of the Registrable
Common Stock are intended third party beneficiaries hereof.

(d)

Governing Law. This Agreement and the rights and obligations of the parties
hereto under this Agreement shall be governed by, and construed and interpreted
in accordance with, the law of the State of Florida, without regard to
principles of conflicts of law. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of Florida and the
United States District Court for any district within such state for the purpose
of any action or judgment relating to or arising out of this Agreement or any of
the transactions contemplated hereby and to the laying of venue in such court.

(e)

Jurisdiction. Any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby may be brought in any federal or state
court located in the County and State of New York, and each party hereto hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party hereto anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party hereto agrees that service of process on such
party as provided in Section 9(a) shall be deemed effective service of process
on such party.

(f)

Waiver of Jury Trial.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

(g)

Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

(h)

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties hereto with respect to the transactions contemplated herein.
Other than as expressly provided in this Agreement, no provision of this
Agreement or any other agreement contemplated hereby is intended to confer on
any Person other than the parties hereto any rights or remedies.

(i)

Captions. The captions herein are included for convenience of reference only and
shall be ignored in the construction or interpretation hereof.

(j)

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party or third party beneficiary hereto. Upon such a
determination, the parties and any applicable third party beneficiaries hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.





9




--------------------------------------------------------------------------------




(k)

Amendments. The provisions of this Agreement, including the provisions of this
sentence, may not be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may not be given without the prior
written consent of the Holders of 66%% of the Registrable Common Stock;
provided, that the consent or agreement of the Company shall be required with
regard to any termination, amendment, modification or supplement of, or waivers
or consents to departures from, the terms hereof, which affect the Company's
obligations hereunder.

[Signature pages follow.]





10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by each party hereto
as of the date first written above.







 

JAVELIN MORTGAGE INVESTMENT CORP.

 

 

 

 

 

 

 

By:

/s/ Jeffrey J. Zimmer

 

 

Name: Jeffrey J. Zimmer

 

 

Title: Co-Chief Executive Officer

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

STATON BELL BLANK CHECK LLC

 

 

 

 

 

 

 

By:

/s/ Daniel C. Staton

 

 

Name: Daniel C. Staton

 

 

Title: Managing Member








[Signature Page to Registration Rights Agreement]


